Citation Nr: 1610032	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-25 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a left anterior fascicular block.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic headaches, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to March 1979, from May 1980 to May 1983, and from December 2003 to March 2005.  During his third period of active duty, the Veteran was awarded, in pertinent part, the Purple Heart, and served in Southwest Asia during the Persian Gulf War.

The Veteran's bilateral knee disorder claim comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2009 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas, and New Orleans, Louisiana, respectively, which denied the benefit sought on appeal.  The Veteran filed Notices of Disagreement (NODs) in December 2007 and February 2010.  The RO issued a Statement of the Case (SOC) in September 2011.  In September 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's remaining claims come before the Board on appeal from a June 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought on appeal.  The Veteran filed a NOD in February 2010.  The RO issued a SOC in September 2011.  In September 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The RO in Waco, Texas, currently has jurisdiction over the appeals.

In January 2016, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of these appeals by the Agency of Original Jurisdiction (AOJ) in the October 2014 Supplemental SOC (SSOC), additional pertinent evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a January 2016 statement.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral knee disorder and entitlement to service connection for chronic headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2016, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of the claim concerning entitlement to a left anterior fascicular block.

2.  An unappealed July 2007 rating decision denied service connection for chronic headaches.

3.  The evidence pertaining to the Veteran's chronic headaches submitted subsequent to the July 2007 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal concerning the issue of entitlement to service connection for a left anterior fascicular block have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The RO's July 2007 rating decision that denied service connection for chronic headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for chronic headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the Board is dismissing the left anterior fascicular block claim and reopening the headaches claim and then remanding the headaches claim for further development.  Thus, no further discussion of the VCAA is required for either claim.

II.  Left Block Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, at the Veteran's January 2016 Board hearing, the Veteran requested that the issue concerning entitlement to an service connection for a left anterior fascicular block be withdrawn.  Therefore, the Veteran has withdrawn the appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

III.  New and Material Evidence 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for chronic headaches.  Although the AOJ determined in the June 2010 rating decision that new and material evidence had not been submitted to reopen the claim, the RO's decision concerning this is not binding on the Board.  The Board, too, must first decide whether new and material evidence has been received to reopen the claim because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

In a July 2007 rating decision, the AOJ denied service connection for chronic headaches.  The Veteran was advised of his appellate rights in a letter dated in August 2007.  The Veteran was informed that the records did not show that he had headaches in service and did not provide a nexus opinion between the current headaches and his active military service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Generally, a claim, which has been denied in a Board decision or in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review the evidence received since the last final decision in order to determine whether the claim may be reopened.  The July 2007 rating decision represents the last disallowance of the claim.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 2010, the Veteran filed a claim to reopen his previously denied claim for service connection for chronic headaches.  The following pieces of evidence have been added to the record since the July 2007 denial:  private treatment records, VA treatment records, unrelated VA examinations, a Board hearing transcript, and lay statements.  All of this evidence is new, in that it was not previously submitted at the time of the July 2007 denial.  The newly submitted evidence is not cumulative and redundant of evidence already of record. 

Subsequent to the AOJ's consideration of this claim in the July 2007 rating decision, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers.  Evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Under Shade, this new evidence is also material to the Veteran's claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A.§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new VA medical evidence and the Board testimony establishes that the Veteran currently has headaches.  Further, regarding an in-service incurrence of this disorder, the Veteran testified at his Board hearing that he was hit by a mortar during his third period of active duty.  In a February 2005 STR, the Veteran reports that he was hit by a mortar.  Post-deployment health assessments in January 2005 and February 2005 also document the Veteran's complaints of headaches during his deployment.  Additionally, during his third period of active duty, the Veteran was awarded, in pertinent part, the Purple Heart.  Thus, he is presumed to have been exposed to combat during this period of service.  38 U.S.C.A. § 1154(b) (West 2014).  Throughout his appeal, the Veteran has asserted that his headaches were directly incurred during his active military service and that he had symptoms ever since service.  The Veteran's assertions are presumed credible for the purposes of reopening this claim.  Justus, 3 Vet. App. at 513.  The Veteran has never been afforded a VA examination and medical opinion for this claim.  Therefore, the Veteran's presumed credible lay statements, combined with the current medical evidence, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118.  

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  The Veteran having submitted new and material evidence, his claim of service connection for chronic headaches must be reopened and considered on the merits.



	(CONTINUED ON NEXT PAGE)
ORDER

The claim concerning the Veteran's entitlement to service connection for left anterior fascicular block is dismissed.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for chronic headaches is reopened.


REMAND

Knees Claim

Initially, the evidence of record suggests that the Veteran's current bilateral knee disorder pre-existed his third period of active duty and was aggravated during service.  In this regard, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing service connection based on aggravation of a pre-existing disorder.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Also, a remand is required in order to afford the Veteran a VA examination and medical opinion.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

The Veteran was diagnosed with degenerative joint disease of the bilateral knees at the January 2009 VA examination and bilateral chondromalacia of the knees at the March 2012 VA examination.  The Veteran's first and second periods of active duty do not contain any complaints of or treatment for his bilateral knee disorder.  Prior to entering into his third period of active duty in December 2003, the Veteran was placed on a limited physical profile for his bilateral knee chondromalacia.  The third period of active duty does not include an entry examination, but does include a pre-deployment health assessment, in which no notation regarding the knees was made.  During his third period of active duty, the Veteran was placed on limited physical profiles due to his knees in February 2005 and March 2005 - specifically, the chondromalacia of his knees.  The Veteran also reported swollen, stiff, or painful joints during his deployment in January 2005 and February 2005 post-deployment assessments.  During his third period of active duty, the Veteran was awarded the Purple Heart during his third period of active duty; thus, his combat exposure during this period is presumed.  See 38 U.S.C.A. § 1154(b).  The Veteran's active military service ended in March 2005.

The claims file currently contains medical evidence of a current disorder and an in-service incurrence of this disorder, and lay evidence of an indication that the disorder is related to in-service events.  A remand is required in order to afford the Veteran a VA examination to determine the etiology of his current bilateral knee disorder.  The Veteran was afforded a VA examination and medical opinion in December 2010, but the VA examiner only addressed the left knee and only addressed the theory of direct service connection.  A VA medical opinion is necessary to determine whether this disorder was incurred during his first period of active military service.  A VA medical opinion is also necessary to determine whether the bilateral knee disorder pre-existed his remaining periods of military service, and, if so, whether the disorder was aggravated beyond its natural progression by these periods of military service.  If the disorder did not pre-exist these periods of military service, then a medical opinion is needed regarding whether the disorder was incurred during these periods of active military service.  38 U.S.C.A. §§ 1111, 1153, 5103A(d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.306 (2015); see McLendon, 20 Vet. App. at 81-85.


Headaches Claim

The Board finds that a VA examination and medical opinion are also needed for this claim.  Regarding a current diagnosis, the medical records document the Veteran's complaints of headaches but do not contain a current diagnosis since the Veteran filed his new and material evidence claim in February 2010.  However, the Veteran is competent and credible to describe his current headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Regarding an in-service incurrence of this disorder, the Veteran testified at his Board hearing that he was hit by a mortar during his third period of active duty.  In a February 2005 STR, the Veteran reports that he was hit by a mortar.  Post-deployment health assessments in January 2005 and February 2005 also document the Veteran's complaints of headaches during his deployment.  Additionally, during his third period of active duty, the Veteran was awarded, in pertinent part, the Purple Heart.  Thus, he is presumed to have been exposed to combat during this period of service.  38 U.S.C.A. § 1154(b).  Therefore, the claims file contains evidence of a current disorder, an in-service incurrence of this disorder, and lay evidence of an indication that the disorder is related to in-service events.  The Veteran has never been provided a VA examination and medical opinion for this claim.  Thus, a remand to obtain a VA examination and medical opinion addressing the nature and etiology of his headaches.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, the claims file currently contains VA treatment records from the Central Texas VA Medical Center (VAMC) dated up to February 2013.  At his January 2016 Board hearing, the Veteran reported recent VA treatment.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  All private treatment records currently contained in the claims file should also be updated upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran another VCAA letter pertaining to his bilateral knee disorder claim, to include information regarding establishing aggravation of a pre-existing disorder under 38 U.S.C.A. §§ 1111, 1153 and 38 C.F.R. § 3.306.

2.  Obtain all pertinent VA outpatient treatment records from the Central Texas VAMC dated since February 2013 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all recent private treatment records currently associated with the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Schedule the Veteran for a VA joint examination to determine the etiology of his currently diagnosed degenerative joint disease and chondromalacia of the knees.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral knee disorder was incurred during his first period of active military service from May 1978 to March 1979?

(b)  Did the Veteran clearly and unmistakably (i.e.,  undebatably) enter his second period of active duty from May 1980 to May 1983 with a pre-existing bilateral knee disorder?

(i)  If yes, was the pre-existing bilateral knee disorder clearly and unmistakably (i.e., undebatably) not aggravated (i.e., did not increase in severity beyond the natural progression of the disease) by his second period of active duty from May 1980 to May 1983?

(ii)  If no, is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current bilateral knee disorder was incurred during his second period of active military service from May 1980 to May 1983?
(c)  Did the Veteran clearly and unmistakably (i.e.,  undebatably) enter his third period of active duty from December 2003 to March 2005 with a pre-existing bilateral knee disorder?  The examiner should consider the July 2002 limited physical profile for the bilateral knee chondromalacia.

(i)  If yes, was the pre-existing bilateral knee disorder clearly and unmistakably (i.e., undebatably) not aggravated (i.e., did not increase in severity beyond the natural progression of the disease) by his third period of active duty from December 2003 to March 2005?  The examiner should consider the Veteran's presumed combat exposure, the January 2005 and February 2005 post-deployment health assessment noting swollen, stiff, or painful joints, and the February 2005 and March 2005 limited physical profiles for the knees.

(ii)  If no, is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current bilateral knee disorder was incurred during his third period of active military service from December 2003 to March 2005?  The examiner should consider the Veteran's presumed combat exposure, the January 2005 and February 2005 post-deployment health assessment noting swollen, stiff, or painful joints, and the February 2005 and March 2005 limited physical profiles for the knees.

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his claimed headaches.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Does the Veteran have a current diagnosis related to his complaints of headaches?

(b)  If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current diagnosis was incurred during any of his active duty periods?  The examiner should consider the Veteran's presumed combat exposure during this period of active duty from December 2003 to March 2005, the February 2005 STR that documents the Veteran's reports of a mortar attack, and the January 2005 and February 2005 post-deployment health assessments that document headaches during the Veteran's deployment.  

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


